DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 3/29/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as is indicated by p. 9, lines 6-7).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract filed 3/29/2021 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Balkenende US 20140109575 alone.

Re claim 15, Balkenende (Figs. 1-2) teaches a low-temperature heat utilization assembly configured to decouple low-temperature heat from process gas (see [12 and 20]) at temperatures below 200° C. [7 and 16] and provide the process gas at a lowered intermediate temperature for at least one subsequent process [18], the low-temperature heat utilization assembly comprising: an ORC unit (130/160, Fig. 1; 230/245, Fig. 2) configured to be fed the process gas (via 230), wherein the ORC unit is configured to lower a temperature of the process gas to the lowered intermediate temperature [18], wherein the ORC unit is configured for energy transformation of heat energy into electrical energy (claim 16 and [8]), wherein the ORC unit (245, Fig. 2) is at least one of: coupled to an electrical consumer unit or a line for energy export, or configured for energy feedback of electrical energy within the low-temperature heat utilization assembly or to a process upstream of the ORC unit (claim 16 and [8 and 19]).
The range of temperatures disclosed by Balkenende [7 and 16] overlaps the claimed range.  Thus, a prima facie case of obviousness exists (see MPEP 2144.05).

Re claim 19, Balkenende (Figs. 1-2) teaches claim 15.  Balkenende further teaches an energy coupling or a line that at least one of: couples the ORC unit to additional electrical consumer units [19], or configures the low-temperature heat utilization assembly for energy feedback within the low-temperature heat utilization assembly or to a plant upstream of the low-temperature heat utilization assembly.

Re claim 21, Balkenende (Figs. 1-2) teaches claim 15.  Balkenende further teaches configured to provide the process gas to a pressure swing adsorption plant (140, Fig. 1; 235, Fig. 2) located downstream of the low-temperature heat utilization assembly [18 and 22].

Re claim 22, Balkenende (Figs. 1-2) teaches claim 15.  The Office takes official notice of an open-/closed-loop control device that is configured for open-/closed-loop control of flows of electrical energy from an ORC process in the low-temperature heat utilization assembly.  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Balkenende with “an open-/closed-loop control device that is configured for open-/closed-loop control of flows of electrical energy from an ORC process in the low-temperature heat utilization assembly” as taught by official notice, for the advantage of controlling the flow of electrical energy to consumers.

Re claim 23, Balkenende (Figs. 1-2) teaches a method for utilizing low-temperature heat by decoupling the low-temperature heat from process gas (see [12 and 20]) at temperatures below 200° C. [7 and 16] and providing the process gas at a lowered intermediate temperature for a subsequent process [18], the method comprising: feeding the process gas to a first unit (130/160, Fig. 1; 230/245, Fig. 2) where a temperature of the process gas is lowered to the lowered intermediate temperature [18]; performing an ORC process in the first unit (130/160, Fig. 1; 230/245, Fig. 2) for decoupling the low-temperature heat and for providing electrical energy from the low-temperature heat (claim 16 and [8, 19, and 23]); and feeding or exporting the electrical energy obtained in the ORC process at least one of: to an electrical consumer unit that is coupled to the ORC process, or back within a low-temperature heat utilization process or to a process upstream of the ORC process (claim 16 and [8]).
The range of temperatures disclosed by Balkenende [7 and 16] overlaps the claimed range.  Thus, a prima facie case of obviousness exists (see MPEP 2144.05).

Claims 17, 18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Balkenende US 20140109575 in view of Meng et al. US 20120291433, Conlon US 20150184590, and Simpson US 20130257055.

Re claims 17 and 25, Balkenende teaches claims 15 and 23.  Balkenende does not explicitly teach configured to decouple a heat energy flow in a range from 15 MW to 40 MW.
Meng demonstrates that organic Rankine cycles may generate energy in a very broad range (1 KW to 1000 MW as in [127]).
Conlon is an example of an organic Rankine cycle falling within the range (31 MW as in [92]—note that the heat source is at a temperature of 726K (453 C) which is commensurate with Balkenende (450 C as in [16])).
Simpson teaches an organic Rankine cycle producing 1.5 MW [181].
Balkenende teaches combining various heat sources (e.g., 200, 205, 210, 215 as in Fig. 2—note [12 and 20]).  Considering the breadth of possible heat sources and the teachings of both Meng and Conlon, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Balkenende with “configured to decouple a heat energy flow in a range from 15 MW to 40 MW” as suggested by Meng and Conlon, as simply routine in the art for transforming a given heat source into power using what is known about organic Rankine cycles.  These claims have been interpreted as 15 MW to 40 MW worth of heat.

Re claims 18 and 26, Balkenende teaches claims 15 and 23.  Relying on the same teachings from Meng, Conlon, and Simpson above, the subject matter of claims 18 and 26 appears reasonably obvious to a person having ordinary skill in the art to which the claimed invention pertains.  The power output of the organic Rankine cycle could vary substantially due to the number and type of heat sources combined in Balkenende, and the transformation factor is considered to be a routine metric for the cycle.

Claims 16, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Balkenende US 20140109575 in view of Noureldin US 20150377079.

Re claim 20, Balkenende teaches claim 15.  Balkende teaches a number of heat sources for use with either a Rankine or organic Rankine cycle [19 and 23], but Balkenende does not specifically teach configured to receive the process gas from a hydrogen plant or a synthesis plant located upstream of the low-temperature heat utilization assembly.
Noureldin teaches configured to receive the process gas from a hydrogen plant or a synthesis plant located upstream of the low-temperature heat utilization assembly (see Cooler C3 in Figs. 7, 8, and 22—the location of the cooler C3 serves a similar purpose upstream of the PSA unit 114 for hydrogen as does the organic Rankine cycle of Balkenende).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Balkenende with “configured to receive the process gas from a hydrogen plant or a synthesis plant located upstream of the low-temperature heat utilization assembly” as taught by Noureldin, in order to recover energy while cooling a flow stream to a PSA unit (i.e., Noureldin teaches another heat source for use in Balkenende).

Re claims 16 and 24, Balkenende teaches claims 15 and 23.  Following the same reasoning in the rejection of claim 20 (the Office relies on the rejection of claim 20 for brevity), there are additional coolers as taught by Noureldin [49-52], thus, this teaches a second unit with a heat exchanger stage downstream of the ORC unit, wherein the second unit is configured to lower the temperature of the process gas from the lowered intermediate temperature to a final temperature, and it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Balkenende further to incorporate such, as it is proper for the production of hydrogen as in Noureldin [49-52].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746